Case: 19-30593     Document: 00515572650         Page: 1     Date Filed: 09/21/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                                       United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                  No. 19-30593                        September 21, 2020
                                Summary Calendar
                                                                         Lyle W. Cayce
                                                                              Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Shelby Jude Darby,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                            USDC No. 6:18-CR-92-1


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*
          Shelby Jude Darby entered a conditional guilty plea to possession of
   firearms following conviction of a felony, reserving his right to appeal the
   denial of his motion to suppress evidence obtained following a traffic stop on
   November 1, 2017. He now argues that the district court clearly erred in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-30593      Document: 00515572650           Page: 2    Date Filed: 09/21/2020




                                     No. 19-30593


   finding that Corporal Ricky Fontenot observed a window tint violation prior
   to effecting the stop and, therefore, the stop was not supported by reasonable
   suspicion.
          In reviewing the denial of a motion to suppress evidence, we review
   the district court’s findings of fact for clear error and its conclusions of law
   de novo. United States v. Lopez-Moreno, 420 F.3d 420, 429 (5th Cir. 2005).
   “Where a district court’s denial of a suppression motion is based on live oral
   testimony, the clearly erroneous standard is particularly strong because the
   judge had the opportunity to observe the demeanor of the witnesses.” United
   States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005) (internal quotation marks
   and citation omitted). A district court properly defers to the magistrate
   judge’s credibility determinations when those determinations are supported
   by the record. Id.
          Based on our review of the testimony and evidence presented at the
   suppression hearing, we are not persuaded that Fontenot’s incident report,
   the dash camera footage, or any of the purported internal inconsistencies or
   memory lapses identified by Darby render Fontenot’s testimony that he
   observed the window tint violation prior to stopping Darby’s car incredible
   as a matter of law. See United States v. Scott, 892 F.3d 791, 797 (5th Cir. 2018)
   (“Testimony is incredible as a matter of law only if it relates to facts that the
   witness could not possibly have observed or to events which could not have
   occurred under the laws of nature.”) (quotation marks and citations
   omitted.). Instead, the district court plausibly concluded that Fontenot’s
   review of the map and the clarifying questions posed by the magistrate judge
   refreshed his recollection. See United States v. Zavala, 541 F.3d 562, 574 (5th
   Cir. 2008). Because the stop was supported by reasonable suspicion, the
   district court did not err in denying Darby’s motion to suppress. See Lopez-
   Moreno, 420 F.3d at 430. Accordingly, the judgment of the district court is
   AFFIRMED.



                                          2